Exhibit 10.26
 
 
FORM OF SECURITIES PURCHASE AGREEMENT for common stock
 
This Securities Purchase Agreement (this “Agreement”) is dated as of January 25,
2013, (the “Agreement Date”) between Assured Pharmacy, Inc., a Nevada
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
 “Business Day” means any day except any Saturday, any Sunday, any day which is
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the individual and collective reference to the Initial Closing
and each subsequent closing on or before the Final Closing Date with one or more
Purchasers of the purchase and sale of the Securities pursuant to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) each Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.
 
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the collective reference to the common stock, par value
$0.001 per share of the Company, any shares of common stock of a
successor-in-interest to the Company, and any other class of securities into
which such securities may hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Hunter Taubman Weiss LLP, with offices located at 17
State Street, 20th floor, New York, New York 10004.
 
“Debentures” shall mean the Company’s 16% unsecured convertible debentures due
December 1, 2012, December 1, 2013 and May 30, 2014 in $2,465,784 original
aggregate principal amount.
 
“Debentureholders” shall mean the holders of the Debentures.
 
“Debentureholders Consent” shall mean the written consent by the holders of not
less than all of the outstanding principal amount of the Debentures, (a) waiving
their rights to participate in the purchase of the Units, and (b) consenting to
this Agreement and the other Transaction Documents, the sale and issuance by the
Company of the Securities, and all of the transactions contemplated hereby and
thereby.
 
 “Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“EBITDA” means the consolidated net income before interest, taxes, depreciation
and amortization of the Company for any applicable fiscal period.
 
“EBITDA Margin” means the calculation, expressed as a percentage, determined by
dividing the EBITDA for a particular fiscal period by the total consolidated
revenues of the Company for such fiscal period.
 
“Escrow Agent” means Wilmington Trust, N.A., with offices at 1100 North Market
Street, Wilmington, Delaware 19890.
 
“Escrow Agreement” shall mean the agreement among the Company, each Purchaser
and the Escrow Agent, in the form of Exhibit 3 annexed hereto and made a part
hereof.
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, consultants or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose (provided,
however, any such issuances to consultants shall not exceed, in the aggregate,
$500,000 worth of Common Stock in the first 12-month period following the date
hereof and $250,000 worth of Common Stock in any subsequent 12-month period
thereafter, provided further, any such issuances to consultants shall have an
effective per share price equal to or greater than the then-effective exercise
price of the Warrants), (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“Final Closing Date” shall mean that date which shall be the earlier of (a)
completion of the sale of all Units included in the Maximum Offering (subject to
increase to cover over-allotments, if any), or (b) 5:00 p.m. (EDT) on May 30,
2013.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.
 
“Initial Closing” shall mean the Closing of the sale of Units on the Initial
Closing Date.
 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
“Initial Closing Date” shall mean a date which shall be the earlier to occur of
(a) completion of the Minimum Offering and receipt by the Escrow Agent of the
Minimum Offering Amount, or (b) March 29, 2013, which latter date may be
extended for up to an additional 30 days by mutual agreement of the Company and
the Placement Agent, or until 5:00 p.m. (EST) on April 30, 2013.
 
“Holder” shall mean the individual or collective reference to each Purchaser or
any subsequent holder (whether by purchase, assignment or other transfer) of the
Securities, or any of them.
 
 “Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Interest Payment Date” shall have the meaning ascribed to such term in the
Debenture.
 
 “Legend Removal Date” shall have the meaning ascribed to such term in Section
4.2(c).
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Make Whole Adjustment” shall have the meaning ascribed to such term in Section
4.1 of this Agreement.
 
 “Make Whole Securities” shall have the meaning ascribed to such term in Section
4.1 of this Agreement.
 
“Mandatory Redemption” shall, subject to the terms and conditions set forth in
the Debentures, mean the obligation of the Company to pay, when due on each
Mandatory Redemption Date (as that term is defined in the Debentures), interest
on the Debentures and/or, subject to compliance with all Equity Conditions,
principal installments on the Debentures, by issuing to the Purchasers or other
applicable Holders shares of Company Common Stock in payment of the applicable
amount of interest and/or principal on the Debentures.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Offering” shall have the meaning ascribed to such term in Section
2.1(a).
 
“Maximum Offering Amount” shall have the meaning ascribed to such term in
Section 2.1(a).
 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
“Memorandum” shall mean the confidential private placement memorandum of the
Company, dated as of January 29, 2013.
 
“Minimum Offering” shall have the meaning ascribed to such term in Section 2(b).
 
“Minimum Offering Amount” shall have the meaning ascribed to such term in
Section 2.1(b).
 
“Minimum Subscription” shall have the meaning ascribed to such term in Section
2.1(a).
 
“Offering” shall mean the offering under Rule 506 of the Units contemplated by
this Agreement and the Memorandum.
 
 “Participation Maximum” shall have the meaning ascribed to such term in Section
4.12(a).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Per Share Value” shall mean $0.65 per share of Common Stock, subject to
reduction pursuant to the implementation of a Make-Whole Adjustment.
 
“Placement Agent” shall have the meaning ascribed to such term in Section 5.2.
 
“Preferred Stock” shall mean the collective reference to the Series A preferred
stock, Series B preferred stock and Series C preferred stock of the Company that
is issued and outstanding.
 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12(b).
 
“Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.12(e).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.
 
“Qualified Purchaser” shall have the meaning ascribed to such term in Section
4.12.
 
“Registration Rights Agreement” means the registration rights agreement, dated
the date hereof, executed by the Company in favor of the Purchasers, in the form
of Exhibit 2 attached hereto.
 
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Warrant Shares issuable upon exercise
in full of all Warrants included in the Units, ignoring any exercise limits set
forth therein, and assuming that the Warrant Exercise Price is at all times, on
and after the date of determination, not less than seventy-five percent (75%) of
the then Warrant Exercise Price on the Trading Day immediately prior to the date
of determination.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
 
“Securities” means the collective reference to (a) the Units, (b) the Common
Stock and the Warrants included in the Units, and (c) the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 “Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
 “Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Units of Common Stock and Warrants purchased hereunder as specified
below such Purchaser’s name on the signature page of this Agreement and next to
the heading “Subscription Amount,” in United States dollars and in immediately
available or good funds.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.12(a).
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12(b).
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTC
Markets Group Inc. (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, the Escrow Agreement, the Wire and Subscription Procedures,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Pacific Stock Transfer Co., the current transfer agent of
the Company, with a mailing address of 500 E. Warm Springs Road, Suite 240, Las
Vegas, NV 89119 and a facsimile number of 702-433-1979, and any successor
transfer agent of the Company.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by the OTC Markets
Group, Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
“Warrants” means the Common Stock purchase warrants delivered to the Purchasers
at each Closing in accordance with Section 2.2(a) hereof; which warrants (a)
expire on a Trading Day which shall be three (3) years from the Final Closing
Date, (b) are included in the Units, and (c) are in the form of Exhibit 1
annexed hereto and made a part hereof.
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
 
“Warrant Exercise Price” shall have the meaning ascribed to such term in the
Warrants.
 
 “Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
“Wire and Subscription Procedures” means the procedures for each Purchaser
subscribing to Units in the Offering in the form of Exhibit 4 annexed hereto and
made a part hereof.
 
 “Units” shall have the meaning ascribed to such term in Section 2.1(a) below.
 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1          The Units; Subscription Amount, Offering Period and Escrow.
 
(a)           On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, up to an aggregate of
up to eighty (80) units of securities of the Company (the “Units”), comprising
(i) up to an aggregate of Three Million and Seventy Six Thousand Nine Hundred
and Sixty (3,076,960) shares of Common Stock of the Company, and (ii) Warrants
to purchase up to an aggregate of Three Million and Seventy Six Thousand Nine
Hundred and Sixty (3,076,960) shares of Common Stock (the “Maximum Offering”),
or gross proceeds of up to Two Million ($2,000,000) Dollars (the “Maximum
Offering Amount”); provided, that such Maximum Offering may be increased by a
maximum of twenty (20) additional Units to as much as a total of one hundred
(100) Units  or a Maximum Offering Amount of up to Two Million Five Hundred
Thousand ($2,500,000) Dollars of gross proceeds, to cover over-allotments, if
any.
 
Each of the Units shall be purchased for Twenty-Five Thousand ($25,000) Dollars
(the “Unit Purchase Price”) and shall consist of (A) 38,462 shares of Common
Stock, and (B) a Warrant entitling the Holder to purchase up to 38,462
additional shares of Common Stock.
 
The Minimum Subscription that can be paid by any Purchaser is Twenty-Five
Thousand ($25,000) Dollars (the “Minimum Subscription”); provided that a
Subscription Amount of less than $25,000 may be accepted at the sole discretion
of the Company and the Placement Agent.
 
(b)           Notwithstanding the provisions of Section 2.1(a) above, no Closing
shall take place if the aggregate Subscription Amount for the purchase of the
Securities hereunder that is received from Purchasers by the expiration of the
Initial Closing Date is less than ten (10) full Units (the “Minimum Offering”)
or gross proceeds of less than Two Hundred Fifty Thousand Dollars ($250,000)
Dollars (the “Minimum Offering Amount”).  Such Minimum Offering Amount is
required to be purchased for cash by Purchasers and
 
 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
 
issued by the Company on or before the expiration of the Initial Closing
Date.  Pending completion of the sale of the Minimum Offering Amount on or
before the Initial Closing Date, all funds received from Purchasers shall be
held in a non-interest bearing escrow account which shall comply with all FINRA
and SEC rules and regulations, and shall be held by the Escrow Agent pursuant to
the Escrow Agreement.
 
If the Minimum Offering is completed by the Initial Closing Date and the Minimum
Offering Amount is received by the Escrow Agent on or before the expiration of
such Initial Closing Date, all escrowed proceeds, net of commissions to the
Placement Agent and other offering expenses, will be remitted to the
Company.  If the Minimum Offering is not completed by the Initial Closing Date
and the Minimum Offering Amount is not received by the Escrow Agent by the
expiration of such Initial Closing Date, the Offering will terminate and all
escrowed proceeds will be returned to subscribers without interest or deduction.
 
Following the Initial Closing, the Company and the Placement Agent may hold
subsequent Closings up to and including the Final Closing Date for all or any
portion of the remaining amount of the Offering not sold at the time of the
Initial Closing or any subsequent Closing, provided, however, that such
subsequent Closings must occur no later than the Final Closing Date.
 
(c)           Pending the Initial Closing on the Initial Closing Date and at
each subsequent Closing until the Final Closing Date, each Purchaser shall
deliver to the Escrow Agent, via wire transfer or a certified check, immediately
available funds equal to such Purchaser’s Subscription Amount as set forth on
the signature page hereto executed by such Purchaser.  The Company shall deliver
to each Purchaser his or its respective shares of Common Stock and a Warrant, as
determined pursuant to Section 2.2(a), and the Company and each Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the
Closing.  Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of Company Counsel
or such other location as the parties shall mutually agree.
 
(d)           The Company shall instruct the Purchaser to deliver to the Escrow
Agent checks made payable to the order of “WILMINGTON TRUST, N.A., as Escrow
Agent for Assured Pharmacy, Inc.,” or wire transfer to:
 
Wilmington Trust, N.A.
ABA #: 031100092
A/C #: 100590-000 
A/C Nm:  Assured Pharmacy, Inc. TriPoint Escrow
Attn: Patrick J. Donahue
 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
All such checks and wire transfers remitted to the Escrow Agent shall be
accompanied by information identifying each Purchaser, subscription, the
Purchaser’s social security or taxpayer identification number and address.  In
the event the Purchaser’s address and/or social security number or taxpayer
identification number are not provided to Escrow Agent by the Purchaser, then
Placement Agent and/or the Company agree to promptly provide Escrow Agent with
such information in writing.  The checks or wire transfers shall be deposited
into a non interest-bearing account at WILMINGTON TRUST, N.A. entitled
“WILMINGTON TRUST, N.A., as Escrow Agent for Assured Pharmacy, Inc.” (the
“Escrow Account”). 
 
(e)           Subject to receipt of the Minimum Offering Amount, at the Initial
Closing, the Escrow Agent is hereby expressly and irrevocably authorized by each
Purchaser executing this Agreement and delivering his, its or their respective
Subscription Amounts to the Escrow Account, to remit upon receipt of joint
written instructions from the Company and the Placement Agent (i) an aggregate
of $650,000 to an account designated by H.D. Smith Wholesale Drug Co., (ii)
amounts representing the Placement Agent’s commissions directly to the Placement
Agent, and (iii) the balance of such amounts to the Company or any other Person
as the Company and the Placement Agent shall direct in writing to such Escrow
Agent.
 
(f)           Upon completion of the Minimum Offering on the Initial Closing
Date and until the Final Closing Date, the Purchasers shall continue to wire
funds and/or deliver checks payable to the Escrow Account. Wilmington Trust,
N.A., as Escrow Agent.  At each subsequent Closing to be held on or before the
Final Closing Date, all additional escrowed subscription proceeds from the sale
of Units in excess of the Minimum Offering, net of commissions to the Placement
Agent and other offering expenses, will be remitted to the Company.  Such Escrow
Agent is hereby expressly and irrevocably authorized by each Purchaser executing
this Agreement and delivering his, its or their respective Subscription Amounts
to the Escrow Account, to remit upon receipt of joint written instructions from
the Company and the Placement Agent (i) amounts representing the Placement
Agent’s commissions directly to the Placement Agent, and (ii) the balance of
such amounts to the Company or any other Person as the Company and the Placement
Agent shall direct in writing to such Escrow Agent.
 
2.2            Deliveries.
 
(a)          On or prior to the applicable Closing Date, the Company shall
deliver or cause to be delivered to each Purchaser the following:
 
(i)    this Agreement duly executed by the Company;
 
(ii)   one or more stock certificates of the Company representing the product of
multiplying 38,462 by the number of Units acquired by the Purchaser (such stock
certificate(s) may be delivered within three Trading Days of the Closing Date;
 
 
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
 
 
(iii)  a Warrant registered in the name of such Purchaser and entitling such
Purchaser or his or its assigns to purchase up to that number of shares of
Common Stock equal to 100% of the number of shares of Common Stock included in
all Units subscribed for by such Purchaser on the Closing Date, with an initial
exercise price equal to $0.90, subject to certain adjustments provide therein
(such Warrant may be delivered within three Trading Days of the Closing Date);
 
(iv)  the Registration Rights Agreement, duly executed by the Company;
 
(v)   the Escrow Agreement, duly executed by the Escrow Agent and the Company;
and
 
(vi)  the agreement of the holders of 100% of the outstanding Debentures and
warrants issued in connection therewith (including Placement Agent warrants) and
the holders of a majority  of the outstanding Preferred Stock to (i) consent to
the Offering, (ii) waive the “full ratchet” anti-dilution provisions of such
securities in connection with the Offering, and (iii) accept, as a partial
ratchet anti-dilution adjustment, a decrease in the current conversion price of
such Debentures and Preferred Stock and current exercise price of such warrants
(giving effect to completion of the Offering) to $0.90 per share.
 
(b)          On or prior to the applicable Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:
 
(i)    this Agreement duly executed by such Purchaser; and
 
(ii)    such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company.
 
2.3            Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with each
Closing are subject to the following conditions being met:
 
(i)    the accuracy in all material respects on the applicable Closing Date of
the representations and warranties of the Purchasers contained herein (unless as
of a specific date therein in which case they shall be accurate as of such
date);
 
(ii)   all obligations, covenants and agreements of each Purchaser required to
be performed at or prior to the applicable Closing Date shall have been
performed; and
 
(iii)  the delivery by each Purchaser of the items set forth in Section 2.2(b)
of this Agreement.
 
 
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
 
(b)      The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:
 
(i)   the accuracy in all material respects when made and on the applicable
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein);
 
(ii)  all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
 
(v)  from the date hereof to the applicable Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1        Representations and Warranties of the Company.  Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser:
 
(a)      Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a).  Except as set forth on Schedule
3.1(a), the Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.  If the Company has no
subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents shall be disregarded.
 
 
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
 
 
(b)     Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other
 
 
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
 
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.
 
(e)     Filings, Consents and Approvals.  Except as set forth on Schedule
3.1(e), the Company is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than: (i) the notice and/or application(s)
to each applicable Trading Market for the issuance and sale of the Securities
and the listing of the Shares and Warrant Shares for trading thereon in the time
and manner required thereby and (ii) the filing of Form D with the Commission
and such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”).
 
(f)     Issuance of the Securities.  The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Warrant Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and non-assessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Warrant
Shares at least equal to the Required Minimum on the date hereof.
 
(g)     Capitalization.  The capitalization of the Company is as set forth in
the Memorandum, which also includes the number of shares of Common Stock owned
beneficially, and of record, by Affiliates of the Company as of the date hereof.
No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Securities and as disclosed in the Memorandum, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or
 
 
 
 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
 
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
described in the Memorandum, the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any stockholder, the Board
of Directors or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
(h)     Shell Company Status; Financial Statements.  The Company has never been
an issuer subject to Rule 144(i) under the Securities Act. The unaudited
financial statements of the Company as at September 30, 2012 and for the nine
months then ended and the audited financial statements of the Company as at
December 31, 2011 and for the year then ended are included in Schedule 3.1(h)
hereto.  The financial statements of the Company included on Schedule 3.1(h)
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject to normal, immaterial, year-end audit adjustments.
For purposes of this Section 3.1, September 30, 2012 is referred to as the
“Balance Sheet Date”.
 
(i)     Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the Balance Sheet Date and except as disclosed in the
Memorandum: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any
 
 
 
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
 
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. Except for the issuance of the Securities
contemplated by this Agreement or as set forth in he Memorandum, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made.
 
(j)     Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.
 
(k)     Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
 
 
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
 
(l)     Compliance.  Except as set forth in the Memorandum, neither the Company
nor any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.
 
(m)     Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(n)     Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefore in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.
 
(o)     Intellectual Property.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as necessary
or required for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  None of, and neither the Company nor any
Subsidiary has received a notice (written or otherwise) that any of, the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement.  Neither the Company nor any Subsidiary has received,
since the Balance Sheet Date, a written
 
 
 
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
 
notice of a claim or otherwise has any knowledge that the Intellectual Property
Rights violate or infringe upon the rights of any Person, except as could not
have or reasonably be expected to not have a Material Adverse Effect.  To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(p)     Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription
Amount.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
(q)     Transactions With Affiliates and Employees.  Except as set forth in the
Memorandum, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
 
(r)     Certain Fees.  Except as set forth in Section 5.2 of this Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
or any Subsidiaries to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents.  The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(s)     Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
 
 
 
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
 
 
(t)     Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(u)     Registration Rights.  Except as disclosed in the Company’s pending
registration statement on Form S-1 to register for resale an aggregate of
2,292,067 shares of our common as disclosed in the Memorandum and in connection
with the Registration Rights Agreement, no Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company or any Subsidiaries.
 
(v)     Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
(w)     Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents and the Memorandum,
the Company confirms that neither it nor any other Person acting on its behalf
has provided any of the Purchasers or their agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information.  The Company understands and confirms that the
Purchasers will rely on the foregoing representation in effecting transactions
in securities of the Company.  All of the disclosure furnished by or on behalf
of the Company to the Purchasers regarding the Company and its Subsidiaries,
their respective businesses and the transactions contemplated hereby, including
the Disclosure Schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.   The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.
 
 
 
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
 
(x)     No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(y)     Solvency.  Based on the consolidated financial condition of the Company
as of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder: (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.  The Memorandum
describes as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.
 
(z)     Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
 
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
 
 
(aa)    No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(bb)    Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is  in violation of law or (iv) violated in any
material respect any provision of FCPA.
 
(cc)    Accountants.  The Company’s accounting firm is set forth on Schedule
3.1(cc) of the Disclosure Schedules.  To the knowledge and belief of the
Company, such accounting firm: (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2010.
 
(dd)    Debentures.  The Indebtedness evidenced by the Debentures is unsecured
convertible Indebtedness of the Company and all outstanding Debentures are
ranked on a pari passu basis with each other with respect to interest or
principal or upon liquidation or dissolution, or otherwise.   The Memorandum
discloses as at the Agreement Date, the aggregate principal amount of Debentures
outstanding which mature on December 1, 2013, the aggregate principal amount of
Debentures outstanding that mature on May 30, 2014, and the aggregate
outstanding principal amount of Debentures and other Indebtedness of the Company
which mature on December 1, 2012.
 
(ee)    Existing Pharmacies.  The Company owns and operates five specialty
pharmacies located in Kirkland, Washington, Gresham, Oregon, Kansas City,
Kansas, Riverside, California and Santa Ana, California (the “Existing
Pharmacies”) that provide medication and services to patients and physicians in
the treatment of chronic pain.  As of the Closing Date, there are no plans to
close or otherwise relocate any of the Existing Pharmacies and the Company does
not anticipate that its leases of space for the Existing Pharmacies will not be
renewed upon the expiration thereof.
 
(ff)    Leases.    The Memorandum sets forth a description of the square
footage, addresses, monthly rentals (including percentage rents if any) and
expiration dates of all leases covering the Existing Pharmacies.  All rent and
other obligations owed by the Company or its Subsidiaries under such leases have
been paid to date and no default or event of default by either the Company or
any Subsidiary, as lessee, or by the lessor under such leases has occurred and
is continuing.
 
 
 
 
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
 
 
(gg)    Government Compliance and Risk Mitigation Program.  The Company
maintains a comprehensive and effective compliance program for all Class 2
narcotics used in connection with chronic pain and other complex pain therapy
management, including, without limitation, the distribution and dispensing of
Oxycontin, Fentanyl, Morphine Sulfate, Oxycodone, Opana and Hydrocodone.  Except
as set forth in the Memorandum, the Company and its Subsidiaries has not been
cited, censured or received any adverse notice or report (written or oral) with
respect to its compliance program or the conduct of its business from the United
States Drug Enforcement Agency or any other federal or state governmental
authority or agency.
 
(hh)    No Disagreements with Accountants and Lawyers.  Except as set forth in
the Memorandum, there are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers
which could affect the Company’s ability to perform any of its obligations under
any of the Transaction Documents.
 
(ii)    Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(jj)    Acknowledgment Regarding Purchaser’s Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.16 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term, (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction.  The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares deliverable
with respect to Securities are being determined, and (z) such hedging activities
(if any) could reduce the value of the existing stockholders' equity interests
in the Company at and after the time that the hedging activities are being
conducted.  The Company acknowledges that such aforementioned hedging activities
do not constitute a breach of any of the Transaction Documents.
 
 
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
 
 
(kk)    Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(ll)    Stock Option Plans. Except as set forth on Schedule 3.1(mm), each stock
option granted by the Company under the Company’s stock option plan was granted
(i) in accordance with the terms of the Company’s stock option plan and (ii)
with an exercise price at least equal to the fair market value of the Common
Stock on the date such stock option would be considered granted under GAAP and
applicable law. No stock option granted under the Company’s stock option plan
has been backdated.  The Company has not knowingly granted, and there is no and
has been no Company policy or practice to knowingly grant, stock options prior
to, or otherwise knowingly coordinate the grant of stock options with, the
release or other public announcement of material information regarding the
Company or its Subsidiaries or their financial results or prospects.
 
(mm)    Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).
 
(nn)    U.S. Real Property Holding Corporation.  The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.
 
(oo)    Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(pp)    Money Laundering.  The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.
 
 
 
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
 
 
(qq)   The Memorandum.  The Company has furnished to each Purchaser prior to the
date of such Purchaser’s subscription for the Units a true and complete copy of
the Memorandum and has afforded each Purchaser an opportunity to meet or discuss
with members of Company management any matters disclosed in the Memorandum or
otherwise concerning the Company, its financial condition and prospects.
 
 
3.2       Representations and Warranties of the Purchasers.    Each Purchaser,
for himself, herself, itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):
 
(a)     Organization; Authority.  Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporated or formed with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)     Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).  Such Purchaser is acquiring
the Securities hereunder in the ordinary course of its business.
 
 
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
 
 
(c)     Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any Debentures it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act.
 
(d)     Experience of Such Purchaser.  Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.
 
(e)     General Solicitation.  Such Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f)     Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
 
 
 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1      Make-Whole Adjustments.
 
(a)     The Company estimates that its consolidated revenues in its fiscal year
ending December 31, 2013 will be approximately $23,000,000. The Company has
agreed to certain “Make-Whole Adjustments” to the value of the Units based on
consolidated revenues of the Company generated in such 2013 fiscal year.  If and
to the extent implemented, such Make-Whole Adjustments could, depending upon the
actual fiscal 2013 consolidated revenues of the Company (i) reduce the Per Share
Value of the shares of Common Stock included in each Unit from $0.65 per share
to as low as $0.40 per share, (ii) reduce the $0.90 Exercise Price of the
Warrants to as low as $0.65, and (iii) increase the number of shares of Common
Stock and number of Warrants included in each Unit from 38,462 shares and 38,462
Warrants to as much as 62,500 shares and as much as 62,500 Warrant.
 
(b)      Such Make-Whole Adjustments are as follows:
 
Share Price
Warrant Exercise Price
Adjusted Shares per Unit
 
Adjusted Warrants per Unit
Consolidated 2013 Revenues
$0.65
$0.90
None
None
$21,850,000 or above
$0.60
$0.85
41,667
41,667
From $20,700,000 to $21,849,999
$0.55
$0.80
45,455
45,455
From $19,550,000 to $20,699,999
$0.50
$0.75
50,000
50,000
From $18,400,000 to $19,59,999
$0.45
$0.70
55,556
55,556
From $17,250,,000 to $18,399,999
$0.40
$0.65
62,500
62,500
Less than $17,250,000

 
 
(c)           The Make-Whole Adjustment shall be determined based upon the
audited consolidated statement of income of the Company for the fiscal year
ended December 31, 2013, a copy of which shall be provided to the Purchaser or
made available to the Purchaser on the Company’s SEC web site by not later than
March 31, 2014.  In the event that a Make-Whole Adjustment shall apply, on a
date which shall be not later than April 30, 2014, the Company shall cause to be
delivered to the Purchaser (i) a number of additional shares of Common Stock,
and (ii) a number of additional Warrants (collectively, the “Make-Whole
Securities”) as shall equal the difference between:
 
 
 
 
 
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
 
 
(i)           the product of multiplying (i) the number of Units acquired by the
Purchaser under this Agreement, by (ii) the number of applicable Adjusted Unit
Shares set forth in the above table based on the Company’s Consolidated 2013
revenues, less.
 
(ii)           the product of multiplying (i) the number of Units acquired by
the Purchaser under this Agreement, by (ii) 38,462.
 
(d)     On the Initial Closing Date, the Company shall issue to its Transfer
Agent irrevocable written instructions to issue the applicable number of
Make-Whole Securities to each Purchaser within ten (10) business days following
receipt by such Transfer Agent’s of a written declaration by the Placement Agent
setting forth (i) the Consolidated 2013 Revenues of the Company derived from the
Company’s audited consolidated statement of operations for such fiscal year, and
(ii) the applicable number of Make-Whole Securities, if any, to be issued to
each Purchaser.  Absent manifest error by the Placement Agent, such written
declaration shall be final and binding upon the Company.
 
4.2      Transfer Restrictions.
 
(a)     The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of a Purchaser or in connection with a pledge as contemplated
in Section 4.2(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement.
 
(b)  The Purchasers agree to the imprinting, so long as is required by this
Section 4.2, of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
 
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
 
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties.  Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.
 
(c)     Certificates evidencing the Warrant Shares shall not contain any legend
(including the legend set forth in Section 4.2(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Warrant Shares pursuant to
Rule 144, (iii) if such Warrant Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Warrant Shares and without
volume or manner-of-sale restrictions or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder.  If all or any portion of a Debenture is
converted or Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Warrant Shares, or if such
Warrant Shares may be sold under Rule 144 and the Company is then in compliance
with the current public information required under Rule 144, or if such Warrant
Shares may be sold under Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Warrant Shares and without volume or manner-of-sale restrictions or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) then such Warrant Shares shall be issued free of all
legends.  The Company agrees that following the Effective Date or at such time
as such legend is no longer required under this Section 4.2(c), it will, no
later than three Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent of a certificate representing Warrant Shares, as
applicable, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.  Certificates for Warrant Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser.
 
 
 
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
 
 
(d)     In addition to such Purchaser’s other available remedies, the Company
shall pay to a Purchaser, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares (based on the VWAP of the Common
Stock on the date such Securities are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to Section 4.2(c), $10 per
Trading Day (increasing to $20 per Trading Day five (5) Trading Days after such
damages have begun to accrue) for each Trading Day after the Legend Removal Date
until such certificate is delivered without a legend.  Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Company’s failure
to deliver certificates representing any Securities as required by the
Transaction Documents, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.
 
(e)     Each Purchaser, severally and not jointly with the other Purchasers,
agrees with the Company that such Purchaser will sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption there from, and
that if Securities are sold pursuant to a registration statement, they will be
sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.2 is predicated upon the
Company’s reliance upon this understanding.
 
4.3      Acknowledgment of Dilution.  The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions.  The
Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Warrant
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
 
4.4     Furnishing of Information.  If after the date hereof the Company becomes
subject to the rules and regulations of the Exchange Act and as long as any
Purchaser owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.    As long as any Purchaser owns Securities, if the Company is
not required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell the
Securities, including without limitation, under Rule 144.  The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, to the extent required from time to time to enable such
Person to sell such Securities without registration under the Securities Act,
including without limitation, within the requirements of the exemption provided
by Rule 144.
 
 
 
 
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
 
 
4.5     Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.
 
4.6     Conversion and Exercise Procedures.  Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Debentures set forth the totality of the procedures required of the
Purchasers in order to exercise the Warrants or convert the Debentures.  No
additional legal opinion, other information or instructions shall be required of
the Purchasers to exercise their Warrants or convert their Debentures.  The
Company shall honor exercises of the Warrants and conversions of the Debentures
and shall deliver Warrant Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.
 
4.7     Securities Laws Disclosure; Publicity.  The Company shall, by 9:00 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
(i) issue a press release disclosing the material terms of the transactions
contemplated hereby and (ii) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto; provided, however, that if the
Company does not file a Current Report on Form 8-K, it shall include a link to
the Company’s website whereby it will disclose the material terms of the
transactions contemplated hereby and make such Transaction Documents publicly
available.  From and after the issuance of such press release, the Company
represents to the Purchasers that it shall have publicly disclosed all material,
non-public information delivered to any of the Purchasers by the Company or any
of its Subsidiaries, or any of their respective officers, directors, employees
or agents in connection with the transactions contemplated by the Transaction
Documents. The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of any Purchaser, or without
the prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure.
 
4.8     Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
 
 
 
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
 
 
4.9     Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
4.10     Use of Proceeds.  The Company shall use the net proceeds from the sale
of the Securities hereunder only in the amounts and order of priority as is
described in the Memorandum and in this Agreement.
 
4.11     Indemnification of Purchasers.  Subject to the provisions of this
Section 4.11, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such  Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate
counsel.  The
 
 
 
 
 
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
 
 
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.  The indemnification required
by this Section 4.10 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred.  The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.
 
4.12    Reservation and Listing of Securities.
 
(a)     The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents.
 
(b)     If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company’s certificate or articles of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least the
Required Minimum at such time, as soon as possible and in any event not later
than the 75th day after such date.
 
(c)     The Company shall, if applicable: (i) in the time and manner required by
the principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market.
 
4.13     Participation in Future Financing.
 
(a)     From the date hereof until December 31, 2014, upon any issuance by the
Company of Common Stock, Common Stock Equivalents for cash consideration,
Indebtedness or a combination of units thereof (a “Subsequent Financing”), any
Purchaser who has purchased any Units of the Securities sold in the Offering (a
“Qualified Purchaser”) shall have the right to participate in up to an amount of
the Subsequent Financing equal to the ratio of such Qualified Purchaser’s total
Subscription Amount for such Units, and the amount proposed to be raised in such
Subsequent Financing (the “Participation Maximum”) on the same terms, conditions
and price provided for in the Subsequent Financing.
 
 
 
 
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
 
 
(b)     At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Qualified Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Qualified Purchaser if it wants to review the details
of such financing (such additional notice, a “Subsequent Financing
Notice”).  Upon the request of a Qualified Purchaser, and only upon a request by
such Qualified Purchaser, for a Subsequent Financing Notice, the Company shall
promptly, but no later than one (1) Trading Day after such request, deliver a
Subsequent Financing Notice to such Qualified Purchaser.  The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the Person or Persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet or similar document
relating thereto as an attachment.
 
(c)     Any Qualified Purchaser desiring to participate in such Subsequent
Financing must provide written notice to the Company by not later than 5:30 p.m.
(New York City time) on the fifth (5th) Trading Day after all of the Qualified
Purchasers have received the Pre-Notice that such Qualified Purchaser is willing
to participate in the Subsequent Financing, the amount of such Qualified
Purchaser’s participation, and representing and warranting that such Qualified
Purchaser has such funds ready, willing, and available for investment on the
terms set forth in the Subsequent Financing Notice.  If the Company receives no
such notice from a Qualified Purchaser as of such fifth (5th) Trading Day, such
Qualified Purchaser shall be deemed to have notified the Company that it does
not elect to participate.
 
(d)     If by 5:30 p.m. (New York City time) on the fifth (5th ) Trading Day
after all of the Qualified Purchasers have received the Pre-Notice,
notifications by the Qualified Purchasers of their willingness to participate in
the Subsequent Financing (or to cause their designees to participate) is, in the
aggregate, less than the total amount of the Subsequent Financing, then the
Company may effect the remaining portion of such Subsequent Financing on the
terms and with the Persons set forth in the Subsequent Financing Notice.
 
(e)     If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day
after all of the Qualified Purchasers have received the Pre-Notice, the Company
receives responses to a Subsequent Financing Notice from Qualified Purchasers
seeking to purchase more than the aggregate amount of the Participation Maximum,
each such Qualified Purchaser shall have the right to purchase its Pro Rata
Portion (as defined below) of the Participation Maximum.  “Pro Rata Portion”
means the ratio of (x) the Subscription Amount of Securities purchased on the
Closing Date by a Qualified Purchaser participating under this Section 4.13 and
(y) the sum of the aggregate Subscription Amounts of all Qualified Purchasers in
the Units of Securities in the Offering issued prior to, and after, the Closing
Date (whether pursuant to this Agreement or another agreement).
 
(f)     The Company must provide the Qualified Purchasers with a second
Subsequent Financing Notice, and the Qualified Purchasers will again have the
right of participation set forth above in this Section 4.12, if the Subsequent
Financing subject to the initial Subsequent Financing Notice is not consummated
for any reason on the terms set forth in such Subsequent Financing Notice within
forty-five (45) Trading Days after the date of the initial Subsequent Financing
Notice.
 
 
 
 
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
 
 
(g)     The Company and each Qualified Purchaser agree that if any Qualified
Purchaser elects to participate in the Subsequent Financing, the transaction
documents related to the Subsequent Financing shall not include any term or
provision whereby such Qualified Purchaser shall be required to agree to any
restrictions on trading as to any of the Securities purchased hereunder or be
required to consent to any amendment to or termination of, or grant any waiver,
release or the like under or in connection with, this Agreement, without the
prior written consent of such Qualified Purchaser.
 
(h)     Notwithstanding anything to the contrary in this Section 4.12 and unless
otherwise agreed to by such Qualified Purchaser, the Company shall either
confirm in writing to such Qualified Purchaser that the transaction with respect
to the Subsequent Financing has been abandoned or shall publicly disclose its
intention to issue the securities in the Subsequent Financing, in either case in
such a manner such that such Qualified Purchaser will not be in possession of
any material, non-public information, by the tenth (10th) Business Day following
delivery of the Subsequent Financing Notice.  If by such tenth (10th) Business
Day, no public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by such Qualified Purchaser, such transaction
shall be deemed to have been abandoned and such Qualified Purchaser shall not be
deemed to be in possession of any material, non-public information with respect
to the Company or any of its Subsidiaries.
 
(i)     Notwithstanding the foregoing, this Section 4.13 shall not apply in
respect of (i) an Exempt Issuance or (ii) an underwritten public offering of
Common Stock.
 
4.14     Variable Rate Transactions.  From the date hereof until such time as no
Purchaser holds any of the Warrants, the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company or
any of its Subsidiaries of Common Stock or Common Stock Equivalents for cash
consideration (or a combination of units thereof) involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price.   Any
Purchaser shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.
 
 
 
 
 
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
 
 
4.15     Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. Further, the Company shall not make
any payment of principal or interest on the Debentures in amounts which are
disproportionate to the respective principal amounts outstanding on the
Debentures at any applicable time.  For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.16     Certain Transactions and Confidentiality. Each Purchaser, severally and
not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.6.  Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the initial
press release as described in Section 4.6, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure
Schedules.  Notwithstanding the foregoing, and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that (i) no Purchaser makes any representation, warranty or covenant
hereby that it will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to the initial press release as described
in Section 4.6, (ii) no Purchaser shall be restricted or prohibited from
effecting any transactions in any securities of the Company in accordance with
applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.6 and (iii) no Purchaser shall
have any duty of confidentiality to the Company or its Subsidiaries after the
issuance of the initial press release as described in Section 4.6. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.
 
4.17     Form D; Blue Sky Filings.  The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
 
 
 
 
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
 
 
 
4.18     Investment Banking Agreements.  In the event the Company enters into,
or amends any existing, investment banking agreement with a broker-dealer,
finder, financial advisor or similar institution, such agreement shall not
require payment to such broker-dealer, in cash or kind, in excess of 10% of the
gross proceeds raised by such broker-dealer on behalf of the Company plus up to
10% warrant coverage on any such raise.
 
4.19     Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions.  Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose.   It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.
 
 
ARTICLE V.
MISCELLANEOUS
 
5.1     Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Initial Closing has not been consummated on or
before April 30, 2013; provided, however, that such termination will not affect
the right of any party to sue for any breach by any other party (or parties).
 
 
 
 
 
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
 
 
5.2     Fees and Expenses.  At the Closing, the Company has agreed to pay
TriPoint Global Equities LLC (the “Placement Agent”), a registered broker/dealer
acting as Placement Agent for the Debentures and Warrants (a) commissions equal
to 10% of the aggregate dollar Subscription Amounts received from the sale of
all of the Units offered by the Company in the Offering, and (b) warrants (the
“Placement Agent Warrants”) entitling the Holders to purchase 10% of the
aggregate number of shares of Common Stock and Warrant Shares issuable under the
Warrants which are included in all of the Units sold by the Company in the
Offering.  In lieu of issuing the Placement Agent Warrants, the Company may
elect to issue directly to the Placement Agent or its designees shares of Common
Stock of the Company equal to 5% of the aggregate number of shares of Common
Stock and Warrant Shares issuable under the Warrants which are included in all
of the Units sold by the Company in the Offering. The Company shall deliver to
each Purchaser, prior to the Closing, a completed and executed copy of the
Closing Statement, attached hereto as Annex A.  Except as expressly set forth in
the Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.
 
5.3     Entire Agreement.  The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
5.4     Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5     Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least 50.1%
in interest of the Securities then outstanding or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
 
 
 
 
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
 
 
5.6     Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7     Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
 
5.8     No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.
 
5.9     Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.   If
either party shall commence an action, suit or proceeding to enforce any
provisions of the Transaction Documents, then, in addition to the obligations of
the Company under Section 4.10, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
5.10     Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.
 
 
 
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
 
 
5.11     Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.13     Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Debenture or
exercise of a Warrant, the applicable Purchaser shall be required to return any
shares of Common Stock subject to any such rescinded conversion or exercise
notice concurrently with the return to such Purchaser of the aggregate exercise
price paid to the Company for such shares and the restoration of such
Purchaser’s right to acquire such shares pursuant to such Purchaser’s Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right).
 
5.14     Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15     Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
 
 
 
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
 
 
5.16     Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17     Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.18     Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.19     Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
 
 
 
 
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
5.20 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
 
 
 
 
 
 
 
 
(Signature Pages Follow)
 
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ASSURED PHARMACY, INC.
 
 
Address for Notice:
 
 
By:  /s/  Robert
DelVecchio                                                      
Name:  Robert DelVecchio,
Title:     Chief Executive Officer
 
With a copy to (which shall not constitute notice):
Fax:  866 232 1680
 
Hunter Taubman Weiss LLP
17 State Street, 20th Floor
New York, New York 10004
Fax: (212) 202-6380
Attn: Stephen A. Weiss, Esq.
 
 
 

 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:
 
Signature of Authorized Signatory of Purchaser:
 
Name of Authorized Signatory:
 
Title of Authorized Signatory:
 
Email Address of Authorized Signatory:
 
Facsimile Number of Authorized Signatory:
 

 
Address for Notice to Purchaser:
 
 
 
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):
 
 
 
 
 
Subscription Amount:               $_____________
 
Number of Units Purchased        _____________
 
 
EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]
 
 
 
 
[SIGNATURE PAGES CONTINUE]
 
 
 
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
 
Annex A
 
CLOSING STATEMENT
 
Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase for up to $2,500,000, in the form of Units
of Securities consisting of shares of Common Stock and Warrants from Assured
Pharmacy, Inc. (the “Company”).   All funds will be disbursed in accordance with
this Closing Statement.
 
Disbursement Date:
__________ ___, 2013

 
 
I.   PURCHASE PRICE
 
 
Gross Proceeds to be Received
$___________
   
II.      DISBURSEMENTS
 
 
Company
$
TriPoint Global Equities LLC
$
Hunter Taubman Weiss LLP
$      40,000.00
Counsel to Placement Agent
$
Escrow Agent
$        2,500.00
       
Total Amount Disbursed:
$___________
           
WIRE INSTRUCTIONS:
 
 
 
To: _____________________________________
 
 
 
To: _____________________________________
 
Executed this ____ day of _________ ___, 2013
 
ASSURED PHARMACY, INC.
 
 
By:        ___________________________________________
Name:   ___________________________________________
Title:      ___________________________________________
 

 
 
 
 
 
 
 
A - 1

--------------------------------------------------------------------------------

 

